Title: To Thomas Jefferson from Carlos Martínez de Irujo, 8 December 1802
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas


          
            Wenesday morn—8 Dec. 1802
            
          
          Le Chevalier d’Irujo has the honor to present his complimt. to Mr. Jefferson, & in answer to his polite & friendly notte of yesterday concerning the amount of the champaing, to assure him, that his approbation of it will be for him the highest prize he can expect in this bargain—Le chevalier returns his sincere thanks to Mr. Jefferson for his generous offer of the Madeyra, & he will make use of it if he has occasion for—
        